EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shawn Cage on 14 July 2022.
The application has been amended as follows: 
In the Claims:
In claim 1, line 6, “at” has been deleted.
In claim 14, line 2, “the” (i.e. second occurrence therein) has been rewritten as --a--.
In claim 15, line 8 and in claim 19, lines 9, 11, 12, --respective-- has been inserted prior to “flange”, respectively at these instances.
In claim 15, line 8, --respective-- has been inserted prior to “plurality”; 9th line therein, “one” has been rewritten as --a respective--.
Claims 1, 2, 4-10, 12, 14; 15; 16, 18; 19 are allowable over the prior art of record.
In the Title:
The title of the invention has been changed by an informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --A waveguide assembly having a plurality of waveguides connected by a flange integrally formed with at least three waveguide ports--.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee